 LOCAL 3, II3EWLocal3, International Brotherhood of Electrical Work-ers,AFL-CIOand Hylan Electric Company, Inc.Case 29-CC-330June15, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn February 21, 1973, Administrative Law JudgeIrving M. Herman issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled a brief in answer to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent Local 3, InternationalBrotherhoodofElectricalWorkers,AFL-CIO,Brooklyn, New York, its officers, representatives, andagents, shall take the action set forth in the said rec-ommended Order.DECISION193IRVING M. HERMAN, Administrative Law Judge: This casewas tried before me at Brooklyn, New York, on October 19and 20, 1972.' The charge was filed by Hylan Electric Com-pany, Inc., on August 22 and served upon Respondent bymail the same day. The complaint issued August 31. Theprimary issue is whether Respondent violated Section8(b)(4)(i) and (ii)(B) of the National Labor Relations Act,as amended (29 U.S.C., Sec. 151et seq.),herein called theAct, by certain statements and picketing. Also in issue is theapplicability of the Board's jurisdictional standards.Upon the entire record,2 including my observation of thewitnesses,and after due consideration of the briefs filed onbehalf of General Counsel, Charging Party, and Respon-dent, I make the following:FINDINGS AND CONCLUSIONSICHARGING PARTY'S BUSINESSCharging Party (herein called Hylan) is a New York cor-poration, engaged as an electrical contractor in the NewYork metropolitan area, with its principal office and placeof business at 1417 Hylan Boulevard, Staten Island. Itsmain suppliers or distributors of material are East CoastLighting Supply, Carston Electric, and Schecht ElectricSupply. The first two are located in Staten Island and thelast inBrooklyn. During the past year its purchases from itssuppliers exceeded the value of $130,000, 80 to 90 percentof which emanated from factories located outside of NewYork. Although all of such goods were purchased from localdistributors almost half were shipped directly from the man-ufacturers to Hylan either at its warehouse or its variousjobsites. In addition, during the past year, Hylan purchasedfrom automobile dealers in Staten Island new automotivevehicles costing approximately $20,000 that had been man-ufactured by Chrysler Corporation and General Motors. Ifind that Hylan's operations meet the Board's inflow stan-dard(Siemons Mailing Service,122 NLRB 81, 85), and thatHylan is an employer engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act.'11.THE UNFAIR LABOR PRACTICES'The Respondent has excepted to certain credibility findings made by theAdministrativeLaw Judge.It is the Board's establishedpolicy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544,enfd 188 F2d 362 (C.A. 3, 1951). We have carefullyexamined the recordand find no basis for reversing his findings.2Member Fanning,in agreeing with the Administrative Law Judge's con-clusion that the Respondent violated Sec.8(b)(4)(i) and(ii)(B) of the Act,relies solely on the record evidence that the picketing failed to conform tothe standards set forth inSailors Unionof the Pacific, AFL (Moore Dry DockCompany),92 NLRB 547, ratherthan on the Administrative Law Judge'sfurther finding that the picketing,even if ithad conformed to theMoore DryDockstandards, wouldhave been in violationof the Actin view of itsunlawful object whichwas to forceMalone,the general contractor,to removeHylan from the jobsite as evidenced by Takvor's reply toKoziol's inquiryconcerning the reason for the picketing. See dissent inInternational Brother-hood of Electrical Workers, LocalUnionNo 11, AFL-CIO (L G ElectricContractors, Inc),154 NLRB 766A. The FactsAround the middle of May, Hylan, which had a collec-tive-bargaining agreement with the Teamsters expiring No-vember 1973, contracted withMalone-VictoriaCorp.(Malone herein), a general contractor, to perform the elec-trical work at a garden apartment project consisting of three'All dates are in 1972 unless otherwise stated.2On January 9, 1973, I issued an order to show cause (which is herebyreceived in the record as ALJ Exh 1) why the transcript of the hearing shouldnot be corrected in certain respects No good cause to the contrary havingbeen shown,such corrections are hereby ordered made.31 find no substance to Respondent's contentions that(1)Vaccaro,Hylan's president,who does the purchasing and ordering for that companyand on whose testimony the above findings rest, could not know where thesupplies originated,or (2) certain other companies shared such supplies204 NLRB No. 38 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuildings totaling 42 apartments located at 101, 111, and121 Lyman Avenue in Staten Island. Hylan did not startwork until mid-August. However, pickets appeared at theproject on July 6 carrying a sign bearing the following leg-end:TO THE PUBLICTHE ELECTRICIANSEMPLOYED BYELECTRICAL CONTRACTORRECEIVE WAGES,TERMS ANDCONDITIONS OF EMPLOYMENTLESS THAN THOSE RECEIVED BYMEMBERS OFLOCAL NO 3OF THE I B E W,AFL-CIOWhen Malone's president, Julius Koziol, first saw thepickets upon his arrival at the project about 8 a.m. he toldthem he wanted to talk with the union delegate. They soinformed the Union,and Business Representative MichaelTakvor appeared on the scene between 10 and 11 o'clock.Koziol pointed out that there were no electricians on the joband asked why Respondent was picketing. Takvor replied,according to his own testimony, that he understood the jobhad been "awarded to DiLeo" 4 and he would "rather seethe job given to someone who will also pay the wages andconditions of Local No. 3, IBEW." s Koziol asked whom hecould call in that connection, and Takvor gave him severalnames.Koziol then asked what Takvor was going to doabout the picket line. Takvor replied that the issue of pro-tecting Respondent'swage rate still existed.However, inresponse to Koziol's request for an opportunity to call acontractor on Takvor's list, Takvor agreed to remove thepickets.According to Koziol, Takvor added that if Malone didnot use a union contractor Malone would"have trouble onthe job." Takvor did not deny this. Shortly thereafter Wil-liam Vaccaro, president of Hylan, received a telephone callfrom one Stanley Laker, one of the more active members ofRespondent, who suggested that Vaccaro get in touch withTakvor to set up a meeting concerning the possibility ofHylan's entering into some arrangement with Respondent.Vaccaro called Takvor who knew that Laker had talked withhim, and a meeting was scheduled for around mid-July.Present at the meeting, besidesTakvor andVaccaro, was4 John DiLeo,a member of a family at odds with theUnion, isa part ownerof HylansKoziol testified thatTakvorsaid that "only a contractor fromLocal 3 canwork on thejob " AsI view the case it is unnecessary to resolve the conflict6Koziol testified to a similarthreat by Takvoragain on August 18 Ondirect examination,Takvor didnot deny either threat On redirect, however,in answer to questions dealingspecifically with the August18 conversation,Takvor,after stating that he did not"recall using that word ["trouble"] inany conversation with Mr. Koziol," categorically stated that he had "neverused the word'trouble,"' that "the worst word[he] might have used was`problem,"'i.e., that"ifhe wereto employ peopleat a wage and benefitstructure less than ours, it would create a problem forme.If he could behelpful in that respect,itwould be very much appreciated." [emphasis added]On recross,however, he admittedadding thatabsent a basis for such appreci-ation, i.e, if Local 3 standards were not met, "then it would leave me nochoice but to do whatIwouldhave to do."Joseph Chaloupka, Respondent's assistant business manag-er in charge of organizing. Various construction sites involv-ing Hylan were mentioned, including the Lyman Avenueproject.While they all agreed that Hylan's existing contractwith the Teamsters constituted an obstacle to recognition ofRespondent at that time, Chaloupka and Takvor suggested,according to the latter, that the problem "could be sur-mounted if there was enough sincere desire on the part ofthe employer,"Hylan commenced work at the Lyman Avenue site withfour or five men on Monday, August 14, and continueduntilAugust 16 when it completed the first section of itsassignment. It then had to await further progress by theother crafts before continuing on the job. According toVaccaro, whom I credit, Hylan's men therefore left the siteon August 16 and did not return until August 28 when about2 additional days' work became available. During that inter-vening period Hylan left no equipment at the site.' Howev-er, as already indicated(supra,fn.6), Takvor visited Koziolthe afternoon of August 18 and, remarking that Hylan wasdoing the work, stated, according to Koziol, "You're goingto have trouble."Pursuant to instructions that same night from Takvor topicket captain Robert Clark, Respondent's picketing of thesite resumed Monday morning, August 21, employing thesame signsused in July. Vaccaro learned of this when Ko-ziol called his office. After going to the site and observingthe picket line Vaccaro returned to his office and sent atelegram to Respondent stating that no Hylan electricianswere at the site and requesting immediate removal of thepickets.' Nevertheless the pickets remained at the site untilabout 2:30 p.m. on Thursday, August 24. Hylan filed theinstant charge on August 22. Takvor testified that he did not"see" the telegram before Wednesday "and possibly itwasn't until Thursday when [he] actually picked it up;" andthat he then discussed it with his superior (Chaloupka) andwith Respondent's attorney who told him he "was familiarwith it and . . . would instruct [him] to , . . take the picketsoff." Vaccaro and John DiLeo continued to visit the site afew times each day to observe the picketing and to ascertainwhen Hylan's services would again be required.Clark testified that throughout the period of the Augustpicketing an "employee" of DiLeo, whom he was unable toidentify, was present, sitting in an aluminum chair just in-side the gate, leaving it only to "go to the bathroom;" thatDiLeo came there at least once a day and asked this individ-ual "how things were going;" and that on one occasion (onthe 22) DiLeo "paid him," and as Clark walked'past, theman said to Clark, "you can stay as long as you want. Thisis the easiest job I ever had." Clark never saw the man doTHylan always maintains a truck or trucks at a jobsite where it is actuallyperforming work$The entire telegram read as follows610A CDT AUG 22 72 MA006 MMMB380(I/59) (1407079A234)PD 01/21/72 0930ICS IPMTIXHMTWNZCZC 01672 A 2129/72636 PD TDMT NEW YORK NY 211015A EDTPMS INTERNATL BROTHERHOOD OF ELECTRICAL WORKERS DLR REPORT DLY LOCAL NOR 315611 JEWEL AVE FLUSHING NYNO ELECTRICIANS EMPLOYED BY HYLAN ELECTRICCO INC ARE AT101, 111, 121, LYMOND AVE IMMEDI-ATELYREMOVE PICKETSHYLAN ELECTRIC CO INC101111121 LOCAL 3,IBEW195any work, nor did he see any electricians working althoughhe did see work being performed by plumbers, carpenters,sheetrock workers, and laborers. Clark'smanner was eva-sive in responding to questions designed to elicit his admis-sion that he had seen no electricians at work.On August 21 telephone employees and employees of theplumbing subcontractor arrived for work but left the siteafter seeing the picket line.' Koziol testified, and Clark de-nied, that it was after the pickets had talked to them. Iresolve this conflict in favor of Koziol." Koziol also testi-fied credibly that the pickets massed in front of the excava-tion company's bulldozer attempting to enter the premisesuntil the continued advance of the bulldozer forced them toseparate.Clark denied that the pickets "blocked" thebulldozer's entrance but did not deny an attempt to blockit.B. Analysis1.ConductTakvor's conversations with Koziol both on July 6 andAugust 18 included threats by Takvor to take certain action.According to Koziol, Takvor threatened on both occasionsthat Koziol would "have trouble." As observed above, I findno denial whatever by Takvor of the July threat, but evenreading his testimony about the August conversation asrelating also to'July does not aid Respondent. In the firstplace, I credit Koziol as the more reliable witness on thebasis of demeanor and the inherent probabilities of theirstatements, both particular and general.) t Takvor's mannergenerally was evasive and he displayed a hesitancy at cer-tain questions suggesting a weighing of the consequences ofhis answers. Moreover, Koziol's account of these conversa-tions is more consistent with the other evidence. Thus, Ko-ziolwas already encountering trouble in the form ofpicketing at the time of the first conversation. Indeed, it wasthis very "trouble" that led to his arranging the meeting withTakvor. Similarly the August 18 meeting, at which Takvoradmittedly stated he would have "no choice but to do what[he] would have to do," immediately preceded the resump-tion of the picketing. But even accepting Takvor's testimonythat "the worst word [he] might have used was 'problem,' "and that he only meant that he might have a problem, theresult is the same because his further admitted statementabout the lack of a choice but to do what he would have todo indicated-particularly in light of the picketing orderedby Takvor immediately thereafter-that the solution to hisproblem entailed shifting it to Koziol.9The telephoneemployeesleft their equipmentat thesiteThe plumbingemployees returnedto work on August 231Not only did Koziol clingto his account in the faceof vigorous cross-examination,but Clark didnot impress me as straightforward,and in anyevent I am not satisfiedthat Clark wasin a positionto observe each of the5-10 pickets at everymoment that such talkingmay have occurredIndeed,on cross-examinationClark qualified hisearlier denial with the phrase, "tothe best of myknowledge."11For similarreasons,Iwould credit Vaccaro over Takvor as to anyinconsistencybetween them.2.ObjectNor is the object of the above conduct difficult to per-ceive. It was all but conceded by Takvor in his testimonythat in reference to Koziol's inquiry on July 6 as to thereason for the picketing he (Takvor) stated that he under-stood the job had been "awarded to DiLeo" and that hewould "rather see the job given to someone who will alsopay the wages and conditions of Local No. 3, IBEW;" andthat he agreed to remove the pickets to "give [Koziol] anopportunity to reach out and call" a contractor from a listof nameshe had given Koziol.As we haveseen,Koziol testified that Takvor's specifiedcondition for peace was the hiring of a Local 3 contractor,while Takvor's testimony was that the contractor could havebeen anyone who satisfied Local 3's working conditions.Although for the reasons already indicated I would creditKoziol, I do not deem it necessary to resolve the conflictbecause whatever the goal it was not legally achievable bysecondary conduct.12 And Respondent's position is no bet-ter even if it were true, as urged, that (1) Hylan is merelyanalter egoof DiLeo, and (2) Respondent has a just griev-ance againstDiLeo. Respondentis still"not privileged toenmesh aninnocent secondary employer whatever the mer-its of itsdispute with another employer."United Associationof Journeymen and Apprentices of the Plumbing and PipeFitting Industry, Local No. 32 (A & B Plumbing, Inc.),171NLRB 498; see alsoLocal 134, International Brotherhood ofElectricalWorkers (Polly Electric Co.),175 NLRB 507.Under controlling Board decisions, Respondent here has"enmesh[ed] an innocent secondary employer." Even if thepicketing had fully complied with all of theMoore DryDock13 standards for common situs picketing it would nev-erthelesshave violated Section 8(b)(4)(B) because its objectwas to force Malone to remove Hylan from the job andreplace Hylan with "someone who will also pay the wagesand conditions of Local No. 3, IBEW." Cf.InternationalBrotherhood of Electrical Workers, Local No. 11 (L. G. Elec-tricContractors, Inc.),154 NLRB 766; see alsoGeneralTeamsters,Warehouse and Dairy Employees Union Local No.126 (Ready Mixed Concrete, Inc.),200 NLRB No. 41. Norwould the violation be avoided by construing the "some-one" meeting Respondent's working conditions as includ-ing Hylan itself,14 for even if it be assumed that Respondentwould have preferred Hylan to capitulate to its demandsRespondent could not lawfully "try to obtain this capitula-tion by forcing neutrals to compel [it]."N.L.R.B. v. Local12Despite Respondent's effort to inject Case 29-CA-136 intothisproceed-ing, that case is not involved. Notwithstanding the allegations in paragraph14 of the complaint (and any supporting evidence in the record) that thethreatswere conditioned on Malone's failure toreassignthe work "to anelectricalcontractor who was party to a collectivebargaining agreement withRespondentor whose employees were members of, or were represented by,Respondent,"the complaintalleged only violations of Section8(b)(4)(B)based on allegations thatall of the conduct charged had the object of forcinga cessation of business; and the General Counsel's brief argued accordingly.13Sailors' Union of the Pacific, A FL (Moore Dry Dock Company),92 NLRB547.14A strained construction in view of Hylan's contractual obligation to theTeamsters, of which Respondent was well aware by the time Chaloupka andTakvor had concluded their meeting with Vaccaro It rather appears thatcertainly by mid-August Respondent's officials were convinced that Vaccarolackedthat"sincere desire" they had urged upon him at theirmeeting. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARD825, International Union of Operating Engineers [Burns andRoe, Inc.],400 U.S. 297, 304-305 (1971).The fact is, moreover, that the picketing did depart fromtheMoore Dry Dockcriteriain several essential respects,thus further demonstrating a purpose to enmesh neutrals inRespondent's disputes with Hylan.a.The timeof the picketingMoore Dry Dockrequires,inter alia,that the picketing belimited not only to such times when the situs of the disputeis located on the secondary employer's premises but alsowhen the primary employer is engaged in its normal busi-ness at the situs. That these requirements were not met inrespect to the July picketing, which occurred before Hylanever appeared at the situs, can scarcely be doubted. Thesituation was not materially different insofar as the Augustpicketing was concerned. Although Hylan had already com-menced work, it had completed the first phase of its workand removed all its men and equipment 2 days beforeTakvor's August 18 visit to the site and his order to Clarkto resume picketing. Cf.Sheet Metal Workers' InternationalAssociation, Local 3 (Siebler Heating & Air Conditioning,Inc.),133 NLRB 650, 656. This timing,moreover, obviouslydestroys Respondent's reliance on the presence at the sitethe following weekof Hylan officials and the unknown manin the aluminum chair.15 Cf.International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers, Local807 (Sterling Beverages, Inc.),90 NLRB 401, 403. Similarlymisplaced is Respondent's reliance onNew Power Wire andElectric Corp.,144 NLRB 1089, for although one of themany factors there relied on by the Board was the constantpresence of the primary's supervisors at the sites, other fac-tors there stressed by the Board are absent here, notably,"company employees were working at the sites when thepicketing started; . . . the Company's efforts to recruit newemployees for work at the sites; . . . the picketing was notconducted at a construction site where substantial comple-ments of other employers' employees were working."Id.at1094. Finally, in view of the departure of Hylan's employees2 days prior to Takvor's threat and order to picket, it canhardly be inferred that their absence was attributable to thepresence of the pickets,a "significant" if not crucial factorinNew Power (144NLRB at 1093, 1094).16Respondent's final contention on this phase of the caseis that "In any event,picketing ceased as soon as the unionisNo reason has been suggested for this man's presence. Since he did nowork,and evidently was not expected to, theonly purposeof Hylan's hecould serve would apparently have been to keep Hylan abreast of develop-ments surrounding the picketing,but it does not appear why Malone couldnot have been dependedon for thatinformation, thus obviating any allegedex4ense by way of payment to the man.6 Respondent advances the strange contention that the relationship be-tween the absence ofHylan employeesand the picketing is manifested bythe fact that those employees resumed work on August 28, "thevery day theRegional Director received[Respondent's counsel's] letter" of August 25announcing that the picketing had ceased(Br, p.4).Just how such receiptcould have accounted for the resumption of work earlier that day is nowhereexplained.Respondent had urged the same point at the hearing only toretreat,when its fallacy was demonstrated, to the argument that"whether theCharging Partyknew about this letter, the Charging Partydid know that thepicketing had stopped "received notice 17 that the electricians were not on the job"(Br., p.5).The short answer to this argument-which in no eventamounts to a plea in bar-is that the pickets were not re-moved until 2:30 p.m. on August 24 despite Takvor's admis-sion that he may have seen the telegram on Wednesday, theprevious day, and his further admission that when he tele-phoned Respondent's counsel to report its receipt the lattersaid he was "familiar with it." 18 Actually, the telegramcould well have been received as early as Monday, August21, the day Vaccaro credibly testified it had been dis-patched. The face of the telegram reveals three dates andhours, respectively: "610A CDT AUG 22 72;" "08/21/720930"; and "21 1015A EDT." The latter two, if they stoodalone, would indicate consistently that the telegram hadbeen sent at 9:30 a.m. on August 21 and received at 10:15a.m. the same day. Moreover, since this would also be con-sistent with Vaccaro's testimony as to the approximate timeitwas sent, and since the first date and time (particularly the"CDT," obviously meaningCentralDaylight Time) arequite incongrous in the context, it would seem that this dateand timeare wholly unrelated to the particularmessage andthat their appearance thereon was inadvertent. Even if wewere to assume, however, that the message was relayed viasome midwestern office at 6:10 a.m. on August 22, I wouldfind that delivery was effected no later than that day. In anyevent, I find that Respondent was aware of the telegramwell before it called off the pickets.b.The picket signsAnotherMoore Dry Dockcriterion not satisfied byRespondent's picketing is that the picket signs identify theprimary employer. SeeUnited Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry, Local575 (Boulder Master Plumbers Association),132 NLRB 1355.Respondent attempts to justifyits failurein this respecton the ground that it did not know the identity of suchemployer. The record overwhelmingly refutes the conten-tion.The evidence clearly establishes that Takvor knewVaccaro and knew that he was at least a principal officialof Hylan with authority to speak for Hylan.19 There is anutter absenceof evidence that Respondent knew Vaccaro inany other connection 20 Moreover, Respondentrelied in17 Le , the telegram quoted in full inIn. 8, supra.18 Some insight into the character of the defense may be gleaned fromRespondent's counsel's reference(in askingTakvor whenhe first saw thetelegramreceived byRespondent)to "this telegram or at least this documentmarked 'telegram."' Indeed counsel had earlierobjectedto admission ofCharging Party's copy on thebasis of aNew York Timeseditorial criticizingthe telegraph system as undependable19E.g, Takvor testified on cross-examination(tr. 207-208).Q But youknew the firmthatMr.Vaccaro represented,didn't you?A YesQ.Whatwas the name of that firm?A Mr. Vaccaro, to myknowledge,is connected with Hylan ElectricQ Andisn't it a factthat youhad a meeting with Mr. Vaccaro atLocal 3, and the topic of conversation was Hylan Electric, is that cor-rect?A That's correctSee alsotr. 191, 20120 Thestatement in Resp br.,p. 5, that Vaccaro is also "apparently" anowner of "Hylan [Electric]Maintenance" is entirelywithout record founda-tion LOCAL 3, IBEWpart on Vaccaro's presence at the site to justify its picketingat times when no Hylan employees were present. It never-theless attempts to avoid the consequences by urging thatDiLeo was also there. Quite apart, however, from the factthat he knew Vaccaro only as Hylan, Takvor also testifiedthat he did not know DiLeo as having relations with "anyunion," but his instructions to Clark to resume the picketingincluded the caution to confine picketing to when "theTeamster electricians" were on the job. Takvor's soleknowledge of "Teamster electricians" in relation to Vaccaro(or anyone else insofar as this record is concerned) had toderive from their meeting with Chaloupka at which, asshown above, he knew Vaccaro to be representing Hylan2IThese circumstances render the instant case wholly dis-tinguishable fromLocal 3, International Brotherhood of Elec-tricalWorkers, AFL-CIO (Surf Hunter Electric Co.), 172NLRB No. 1101, relied upon by Respondent. The signsthere, borne for a few hours, inadvertently bore the nameof the wrong employer, and the error was corrected immedi-ately on its discovery. In contrast, the primary's name herewas deliberately omitted and the omission extendedthroughout the picketing.Finally evincing Respondent's purpose to enmesh neu-trals in its dispute with Hylan was the pickets' conductdescribed above vis-a-vis the telephone and plumbing em-ployees and their interference with the bulldozer.Accordingly, I find that Respondent violated Section8(b)(4)(i) and (ii)(B) of the Act.CONCLUSIONS OF LAW1.Hylan Electric Co. is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2.Malone-Victoria Corp. and all of its subcontractors atitsLyman Avenue construction project are engaged in anindustry affecting commerce within the meaning of Section8(b)(4) of the Act.3.Respondent is a labor organization within the meaningof Section 2(5) of the Act.4.By inducing and encouraging employees of subcon-tractors engaged in work at the Lyman Avenue constructionproject of Malone to engage in a strike or a concerted refus-al to perform services, and by threatening and coercingJulius Koziol, with an object of forcing or requiring Maloneto cease doing business with Hylan, Respondent has violat-ed Section 8(b)(4)(i) and (ii)(B) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYIn order to remedy the unfair labor practices found here-in,my recommended Order will require Respondent tocease and desist therefrom, and to take certain affirmativeaction necessary to effectuate the policies of the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record herein, and pursuant to Section10(c) of the Act, I hereby recommend the following:ORDER 22197Respondent, Local 3, International Brotherhood of Elec-tricalWorkers, AFL-CIO, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouraging any individ-ual employed by Malone-Victoria Corp., Blumin Associ-ates,Barone Earth Moving Corporation, or any otherperson engaged in commerce, or in an industry affectingcommerce, to engage in a strike or a refusal in the courseof his employment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles, materi-als or commodities, or to perform any services, where anobject thereof is to force or require said person or any otherperson to cease doing business with Hylan Electric Compa-ny, Inc.(b) Threatening, coercing, or restraining Malone-Victo-ria Corp., Blumin Associates, Barone Earth Moving Corpo-ration, or any other person engaged in commerce or in anindustry affecting commerce, where an object there is toforce or require said person or any other person to ceasedoing business with Hylan Electric Company, Inc.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Post at its offices and meeting halls copies of theattached notice marked "Appendix." % Copies of said no-tice, on forms provided by the Regional Director for Region29, after being duly signed by its authorized representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, including all places where notices to membersare customarily posted. Reasonable steps shall be taken byit to ensure that said notices are not altered, defaced, orcovered by any other material.(b)Deliver to the Regional Director for Region 29 signedcopies of said notices in sufficient number for posting byMalone-Victoria Corp., Blumin Associates, Barone EarthCorporation, and the employer of the telephone employeesfound herein to have been induced to withhold services,such employers being willing, at all locations where noticesto their employees are customarily posted.(c)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.21Not without significance in this connection is the stress Respondentitselfplaces upon its cessation of picketing after receipt of the above-men-tioned telegram which negated the presence at the siteof "electricians em-ployed by Hylan Electric Co, Inc " and was signed only, "Hylan ElectricCo, Inc"22 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusionsand recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board andbecome itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes23 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " 198DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICEPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentTo all membersof Local 3,International Brotherhood ofElectricalWorkers,AFL-CIOTo employees of Malone-VictoriaCorp.,Blumin Associ-ates, Barone Earth Moving Corporation,and any other em-ployer whose employees have been induced by Local 3,International Brotherhood of Electrical Workers,to with-hold services at 101, 111, or121 LymanAvenue,StatenIsland,New York.After a trial in which all sides had the opportunityto presenttheir evidence,theNational LaborRelations Board hasfound that we violated the law and has orderedus to postthis notice,and we intend tocarry out the Order of theBoardand abide by the following:WE WILL NOT, nor will ourofficers,business represen-tatives, business agents,or anyoneacting for us, what-ever his titlemay be,engage in,or induce or encourageany individual employed byMalone-Victoria Corp.,Blumin Associates,Barone Earth Moving Corporation,or any otherperson engaged in commerce,or in anindustryaffecting commerce,to engage in, a strike orrefusal in thecourse of employmentto use,manufac-ture,process, transport, or otherwisehandleor work onany goods, articles, materials,or commodities, or toperform any services, where an object thereof is toforce or require any such person or any other personto cease doing business with Hylan Electric Company,Inc.WE WILL NOT threaten, coerce, or restrain Malone Vic-toria Corp., Blumin Associates, Barone Earth MovingCorporation, or any other person engaged in com-merce, or in any industry affecting commerce, wherean object thereof is to force or require said person, orany other person, to cease doing business with HylanElectric Company, Inc.DatedByLOCAL 3,INTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS,AFL-CIO(LaborOrganization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 16 Court Street, Fourth Floor,Brooklyn, New York 11201 Telephone, 212-596-3535.